DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 18-21, 23-26, 28-31 and 33-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US 2018/0096494).

Regarding claim 13, Zhou discloses a terminal (see “VR device” in ¶ [0025]) configured to receive an immersive video spatially tiled with a set of tiles (see A-D in fig. 5), a tile covering a portion of a scene of the immersive video (see A-D in fig. 5), comprising at least one processor (e.g. see ¶ [0005]) configured to: define surfaces bounding tiles of the set of tiles (see A-D in fig. 5); obtain proportions of intersection for at least one or more of the surfaces intersected by a number of rays (see “light field” in ¶ [0038]) of a volume of vision (see “light field information” in ¶ [0038], [0047]) hitting the surfaces; and select one or more tiles according to the obtained proportions of intersection (see A-D in fig. 5; e.g. see ¶ [0031]). 

Regarding claims 14 and 24, Zhou further discloses wherein the definition of the surfaces bounding tiles are determined from information received from a content server (e.g. see ¶ [0059]).  

Regarding claims 15 and 25, Zhou further discloses wherein the at least on processor is further configured to: receive a description of available tiles from a content server (see 500 in fig. 5); and define the surfaces bounding tiles based on the received description (see A-D in fig. 5). 

Regarding claims 16 and 26, Zhou further discloses wherein a surface bounding a tile comprises a radial projection of a mesh of the tile on a plane to which vertices of the tile belong to (see A-D in fig. 5).

Regarding claims 18 and 28, Zhou further discloses wherein the at least one processor is further configured to: select candidate tiles amongst the set of tiles so that the proportions of intersection are obtained only for the candidate tiles (e.g. see ¶ [0038]). 

Regarding claims 19 and 29, Zhou further discloses wherein the selection of one or more tiles complies with a bandwidth criterion (see A-D in fig. 5; e.g. see ¶ [0026]). 

Regarding claims 20 and 30, Zhou further discloses wherein the bandwidth criterion is met when a sum of the traffic sizes associated with the selected prefiltered tiles is less or equal to a bandwidth available on a network to which the terminal belongs to (e.g. see ¶ [0026]). 

Regarding claims 21 and 31, Zhou further discloses wherein the tiles are different sizes or non-rectangular (see A-D in fig. 5). 

Regarding claim 23, the claim(s) recite analogous limitations to claim 13, and is/are therefore rejected on the same premise.

Regarding claims 33-34, Zhou further discloses wherein the terminal further comprises a screen to display the immersive video (see “VR device” in ¶ [0025]).


3.	Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of D’Acunto et al. (US 2019/0238861 A1).

Regarding claims 17 and 27, although Zhou discloses wherein the at least one processor is further configured to: determine a set of sampling rays (see ¶ [0019]-[0021]) for the volume of vision (see A-D in fig. 5), such that the sampling rays have a constant angular distance with each other (see 316 in fig. 3), it is noted that Phillips does not provide the particular wherein the angular distance is horizontally and vertically with each other. 
However, D’Acunto discloses a spherical video processing the angular distance is horizontally and vertically with each other (e.g. see fig. 3A; e.g. see ¶ [0074]). 
 Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate D’Acunto teachings of angular coordinate into Zhou viewpoint pose for the benefit of proper representing viewpoint pose in a spherical image.

Response to Arguments
Applicant's arguments with respect to claims 13-21,23-31 and 33-34 have been considered but are moot in view of the new ground(s) of rejection. 


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Swaminathan et al. (US 2018/0160160 A1), discloses virtual reality video tile rate allocation.
2.	Niamur et al. (US 2020/0177916 A1), discloses coding spherical video with region of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485